Exhibit 10.01
AMENDMENT TO THE TRADEMARK LICENSE AGREEMENT
          This Amendment (the “Amendment”) amends that certain Trademark License
Agreement (the “TLA”) entered into as of August 9, 2010 by and between VERISIGN,
INC., a Delaware corporation, and SYMANTEC CORPORATION, a Delaware corporation.
Reference is also made herein to that certain Acquisition Agreement by and
between Seller and Purchaser dated as of May 19, 2010 (the “Acquisition
Agreement”). Capitalized terms used, but not defined, herein shall have the
meanings set forth in the TLA.
AGREEMENT

  1.   AMENDMENT TO THE TLA.     A.   Section 2.2 of the TLA is hereby deleted
and replaced in its entirety by the following:         Section 2.2 Limited Right
to Sublicense. Purchaser may not sublicense the rights granted herein except as
reasonably necessary to:

     (i) authorized resellers or strategic partners, in connection with the sale
of Purchaser’s goods and services covered by the scope of this Agreement;
     (ii) Purchaser’s customers in connection with such customers’ use of
Purchaser’s goods and services covered by the scope of this Agreement, in a
manner substantially consistent as the manner in which such rights were granted
by Seller and its Affiliates to their customers prior to the Closing Date; and
     (iii) (A) except for customer uses subject to subparagraph (ii) above,
Purchaser’s customers in connection with such customers’ publication of
marketing and promotional materials, and (B) publishers, journalists, authors,
and educators, in connection with such Persons’ publication of written
materials, in each of cases (A) and (B), that discuss or describe Purchaser’s
goods and services covered by the scope of this Agreement;
provided that any and all such sublicenses (a) pursuant to subparagraph (i) or
(ii) above must be set forth in writing and the sublicensee agrees to be bound
by terms and conditions consistent with this Agreement, including the quality
control provisions set forth in Section 2.3, and, (b) pursuant to subparagraph
(iii) above must be set forth in writing and substantially in the form of the
Basic Trademark License Agreement attached hereto as Exhibit F, (the “Basic
TLA”). The sublicensees authorized by this Section 2.2 shall be referred to
herein as “Authorized Sublicensees.” Under no circumstances shall any such
sublicense extend past the last day of the license granted to Purchaser
hereunder.

  B.   The attached Annex A is added to the TLA as Exhibit F.     2.   NO OTHER
AMENDMENTS. Except as specifically stated above, the TLA remains in full force
and effect and neither it nor the Acquisition Agreement is modified or amended

 



--------------------------------------------------------------------------------



 



      hereby and no rights or remedies thereunder are waived hereby. This
Amendment shall be governed according to the provisions set forth in the
Acquisition Agreement.

  3.   COUNTERPARTS. This Amendment may be executed in one or more counterparts,
and by the parties in separate counterparts, each of which, when executed, shall
be deemed to be an original, but all of which taken together shall constitute
one and the same agreement. Electronic delivery of an executed counterpart of a
signature page to this Amendment shall be effective as delivery of a manually
executed counterpart of this letter agreement.

[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



            VERISIGN, INC.
      By:   /s/ Kevin Werner         Name:   Kevin Werner        Title:   SVP,
Corp. Dev. & Strategy       Date:    12/2/10     

            SYMANTEC CORPORATION
      By:   /s/ Joe FitzGerald         Name:   Joe FitzGerald        Title:  
Senior Vice President, Legal       Date:    12/6/10   

 



--------------------------------------------------------------------------------



 



ANNEX A
EXHIBIT F — BASIC TRADEMARK LICENSE AGREEMENT
TRADEMARK SUBLICENSE AGREEMENT
     This Trademark Sublicense Agreement (the “Agreement”) is entered into by
and between the parties set forth below, this                      day of
                                        , 2010 (“Effective Date”).
PREAMBLE
     Licensee is the licensee of the Property, as defined below, pursuant to the
terms and conditions of that certain Trademark License Agreement between
VeriSign, Inc., a Delaware corporation (“Owner”) and Licensee, dated as of
August 9, 2010 (the “Trademark License Agreement”). Sublicensee is engaged in
the business of                                                              at
address:                                                             , phone
number:                                                             , and email
address:                                                              at
address:                                                             , phone
number:                                                             .
Sublicensee wishes to sublicense from Licensee the right to use the Property in
connection with
                                                                                .
     Licensee and Sublicensee, intending to be legally bound, agree as follows:

1.   Definitions

  a.   Licensee: “Licensee” refers to Symantec Corporation, a corporation
existing under the laws of Delaware having a principal place of business at    
   
     
  b.   Sublicensee: “Sublicensee” refers to
                                                            , a corporation
existing under the laws of                                          having a
principal place of business at        
     
  c.   Property: The “Property” refers to the federally registered and common
law trademarks, service marks and trade names listed on Attachment A to this
Agreement, as may be amended by Licensee from time to time.

2.   Grant of License. Subject to the terms and conditions set forth herein,
Licensee grants Sublicensee a non-exclusive, revocable, non-transferable,
non-sublicenseable, right and license to display the Property for the limited
purpose of Sublicensee’s publication of written materials to discuss or describe
Licensee’s goods and services. Sublicensee may edit the Property as necessary
for formatting purposes but shall not make changes to the Property. Sublicensee
may not make any other use of the Property without Licensee’s prior written
approval. Sublicensee shall promptly notify Licensee if Sublicensee becomes
aware of any unauthorized use of the Property.

 



--------------------------------------------------------------------------------



 



3.   Permitted Manner of Use of Property. Sublicensee agrees that the
goods/services it will provide or promote in connection with the use of the
Property will be of high quality. Sublicensee agrees to comply with all
applicable local and federal laws and regulations. Sublicensee further agrees to
adhere to any guidelines that Licensee may provide regarding use of the Property
and the quality of the goods/services provided by Sublicensee in connection with
the Property.

4.   Term. The term of this Agreement shall commence on the Effective Date and,
unless terminated earlier in accordance with Section 5 below, shall continue for
a period of one (1) year.

5.   Termination.

  a.   Notice of Termination. Licensee or Sublicensee may terminate this
Agreement, without cause upon thirty (30) days’ prior written notice to the
other party hereto. Licensee may terminate this Agreement with twenty-four
(24) hours’ written notice for any material breach by Sublicensee, including a
misuse of the Property licensed hereunder.     b.   Use of Property. Upon the
expiration or termination of this Agreement, Sublicensee shall promptly
discontinue use of the Property, except to the extent that the Property is
incorporated into a print publication that cannot be destroyed. Sublicensee’s
failure to terminate use of the Property when properly notified constitutes
infringement of the Property. Upon expiration or termination of this Agreement,
Sublicensee shall destroy or return materials containing the Property, and shall
certify to Licensee the destruction or return thereof.     c.   Survival.
Sections 5 through 9 shall survive the expiration or termination of this
Agreement.

6.   Indemnification.

  a.   Licensee assumes no liability to Sublicensee or any third party, and has
no duty to indemnify Sublicensee, with respect to any activity carried on by
Sublicensee, including goods sold/services provided, in connection with the
Property or while using the Property. Notwithstanding the foregoing, Sublicensee
shall immediately notify Licensee in writing in the event that Sublicensee
become aware of a third party claim of infringement relating to the Property.  
  b.   Sublicensee will defend, indemnify and hold harmless Owner and Licensee,
their affiliates, officers, directors, agents, employees, successors and assigns
from and against any and all claims, liabilities, damages, losses and expenses,
including reasonable attorneys’ fees, arising from claims of third parties
against Owner or Licensee arising out of Sublicensee’s material breach of this
Agreement and/or any activity carried on by Sublicensee, including goods
sold/services provided, while using the Property.

7.   Proprietary Rights, Representations and Warranties.

  a.   The parties hereto acknowledge and agree that the rights granted herein
and the terms and conditions of this Agreement shall be subject to Licensee’s
rights under the Trademark License Agreement and any and all restrictions set
forth therein.     b.   EXCEPT AS OTHERWISE SET FORTH IN THIS SECTION 7,
LICENSEE SPECIFICALLY DISCLAIMS, ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, REGARDING THE PROPERTY, INCLUDING ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.     c.   Sublicensee shall
acquire no right or interest in the Property by virtue of this Agreement or by
virtue of the use of the Property, except the right to use the Property in
accordance with the provisions of this Agreement. All uses of the Property by
Sublicensee shall inure to the benefit of Owner. Sublicensee agrees not to
challenge or otherwise interfere with the validity of the Property or Owner’s
ownership of the Property or encourage or assist others to do so. Sublicensee
shall not assert any ownership rights in or to the Property. Sublicensee shall
not seek to register the Property or anything confusingly similar with any
governmental or quasi-governmental body.

 



--------------------------------------------------------------------------------



 



  d.   Sublicensee represents and warrants that (i) it has full power and
authority to enter into this Agreement; and (ii) no act or conduct by
Sublicensee, in exercising the rights granted to Sublicensee under this
Agreement, will in any way cause Licensee liability.

8.   Remedies for Breach.

  a.   Equitable Relief. Sublicensee acknowledges that irreparable damage would
result from unauthorized use of the Property and further agrees that Licensee
would have no adequate remedy at law to redress such a breach. Sublicensee
agrees that, in the event of such a breach, specific performance and/or
injunctive relief, without the necessity of a bond, shall be awarded by a Court
of competent jurisdiction.     b.   Attorneys’ Fees. In addition to any other
damages or remedies available, Sublicensee shall be liable for the reasonable
attorneys’ fees incurred by Licensee as a result of any breach or alleged breach
of this Agreement, including any failure to discontinue use of the Property upon
termination.

9.   Miscellaneous Provisions

  a.   Third-Party Beneficiaries. Sublicensee agrees and acknowledges that Owner
is an intended third party beneficiary of this Agreement, and that as such Owner
has the right to enforce any or all provisions of this Agreement directly
against Sublicensee. Except as otherwise specifically provided herein, no other
third party is intended, or shall be deemed, to be a beneficiary of any
provision of this Agreement.     b.   Notice. Any notice required to be given
hereunder shall be effective upon actual receipt if mailed, via a commercial
overnight express carrier or by certified mail, return receipt requested, to
Licensee at the place named in Section 1(a) above and to Sublicensee at the
place named in Section 1(b) above.     c.   Waiver. Licensee’s failure to
exercise any right or remedy available hereunder upon Sublicensee’s breach of
the terms, conditions, and covenants of this Agreement or the failure of any of
Sublicensee’s representations or warranties shall not be deemed a waiver of such
right or remedy or any subsequent breach or default on the part of Sublicensee.
    d.   Relationship. Nothing herein shall create, be deemed to create or be
construed as creating any partnership, employer-employee, joint venture or
agency relationship between Licensee and Sublicensee nor be deemed to render
Licensee liable for any debts or obligations of Sublicensee which Sublicensee
may have to any third party. Neither of the parties nor any of their employees
or agents shall have the power or authority to bind or obligate the other party.
    e.   Successors and Assigns. Without the prior written consent of Licensee,
Sublicensee shall not assign this Agreement or all or any portion of its rights
or duties hereunder. Licensee shall have the right at any time to assign this
Agreement to any person or entity, whether by contract, operation of law or
otherwise, upon thirty (30) days’ prior written notice to Sublicensee.     f.  
Jurisdiction and Venue. This Agreement is governed and construed in accordance
with the laws of the State of California and the parties consent to the
jurisdiction and venue in the state courts sitting in the County of Santa Clara
and the federal courts in the Northern District of California.     g.  
Severability. If any part of this Agreement is held to be invalid or
unenforceable for any reason, such provision will be deemed restated, in
accordance with applicable law, to reflect as nearly as possible the original
intention of the Parties, and the remainder of the Agreement will continue in
full force and effect.     h.   Integration and Modification. This Agreement
constitutes the entire agreement between the parties pertaining to the subject
matter hereof, and supersedes all prior agreements and understandings pertaining
thereto. This Agreement may be modified or amended only with the prior written
approval of all parties.     i.   Attachments. All Attachments to this Agreement
are incorporated herein by reference.

 



--------------------------------------------------------------------------------



 



[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



                  LICENSEE:       SUBLICENSEE:
 
               
 
                          Signature       Signature
 
               
 
                          Printed Name       Printed Name
 
               
 
                          Title       Title
 
               
Dated:
  , 2010       Dated:   , 2010
 
               

 



--------------------------------------------------------------------------------



 



ATTACHMENT A
Property

 